



COURT OF APPEAL FOR ONTARIO

CITATION: Petroniuk (Re), 2014 ONCA 166

DATE: 20140303

DOCKET: C57528

Laskin, Juriansz and Watt JJ.A.

IN THE MATTER OF:  Elizabeth Petroniuk

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti,
amicus curiae

Avene Derwa, for the Attorney General of Ontario

Michele Warner, for the Centre for Addiction and Mental
    Health

Heard:  February 28, 2014

On appeal against the disposition of the Ontario Review
    Board dated April 24, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We have considered Ms. Petroniuks alibi, which was also before the
    Board.  We are nonetheless satisfied that the Boards decision was reasonable.

[2]

Accordingly, the appeal is dismissed.


